Filed Pursuant to Rule 424(b)(3) Registration No. 333-2014711 PROSPECTUS MRI Interventions, Inc. Shares of Common Stock This prospectus relates to 15,556,398 outstanding shares of our common stock, and 7,329,457 shares of our common stock issuable upon the exercise of outstanding warrants, held by some of our securityholders which are named in this prospectus. The securities we are registering are to be offered for the account of the securityholders. We will pay the expenses of registering the shares, but we are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering. We will, however, receive the exercise price of the warrants if and when the warrants are exercised for cash by the securityholders. Our common stock is traded in the over-the-counter market and is quoted on OTC Markets and the OTC Bulletin Board under the symbol MRIC. On January 9, 2015, the last reported sale price of our common stock was $0.90 per share. The shares included in this prospectus may be offered and sold directly by the securityholders in accordance with one or more of the methods described in the “Plan of Distribution,” which begins on page 32 of this prospectus. To the extent the securityholders decide to sell their shares, we will not control or determine the price at which the shares are sold. Brokers or dealers effecting transactions in these shares should confirm that the shares are registered under applicable state law or that an exemption from registration is available. We are an "emerging growth company" under the federal securities laws and will be subject to reduced public company reporting requirements. Investing in our common stock involves risk. See “Risk Factors” on page 6 to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. Prospectus datedJanuary 26, 2015 TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 6 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 27 USE OF PROCEEDS 27 SELLING SECURITYHOLDERS FOR WHOSE ACCOUNTS WE ARE REGISTERING SHARES 28 PLAN OF DISTRIBUTION 32 MARKET PRICE AND DIVIDENDS ON COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 34 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 36 BUSINESS 46 MANAGEMENT 68 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 86 PRINCIPAL STOCKHOLDERS 87 DESCRIPTION OF CAPITAL STOCK 89 SHARES ELIGIBLE FOR FUTURE SALE 91 VALIDITY OF THE COMMON STOCK 91 EXPERTS 91 WHERE YOU CAN FIND MORE INFORMATION 92 INDEX TO FINANCIAL STATEMENTS F-1 No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus. You must not rely on any unauthorized information or representations. This prospectus is an offer to sell only the shares of common stock offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this prospectus is current only as of its date. Trademarks, Trade Names and Service Marks ClearConnect
